UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4876


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STANCIL FORD SHELLEY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-02242-TLW-1)


Submitted:   June 27, 2013                 Decided:   July 18, 2013


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


William White, James W. Parkman, III, PARKMAN & WHITE, LLC,
Birmingham, Alabama, for Appellant.   William N. Nettles, United
States Attorney, John C. Potterfield, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant     to   a   plea   agreement,    Stancil   Ford   Shelley

pled guilty to one count of mail fraud, in violation of 18

U.S.C.A. § 1341 (West Supp. 2013) and 18 U.S.C. § 2 (2006).                 The

district court sentenced Shelley to twenty months’ imprisonment

and ordered him to pay restitution in the amount of $945,953.39.

Shelley timely appeals, arguing that trial counsel’s ineffective

assistance rendered his guilty plea involuntary and challenging

the restitution order.             For the reasons that follow, we affirm

in part and dismiss in part.

             Shelley seeks to overturn his guilty plea, asserting

that   he    was   innocent    and   pleaded   guilty    only   upon   counsel’s

faulty advice. *          Claims of ineffective assistance of counsel

should be raised in a 28 U.S.C.A. § 2255 (West Supp. 2013)

motion rather than on direct appeal, unless the appellate record

conclusively demonstrates ineffective assistance.                 United States

v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).                      Because the

record      here   does    not     conclusively   show    that    counsel   was

constitutionally ineffective, we decline to review this claim on

direct appeal.



       *
       Shelley concedes that, in accepting his guilty plea, the
district court fully complied with the requirements of Rule 11
of the Federal Rules of Criminal Procedure.



                                          2
            Next, Shelley seeks to challenge the district court’s

restitution order.       In the plea agreement, Shelley waived his

right to appeal his conviction or sentence except in the case of

ineffective assistance or prosecutorial misconduct.

            A   restitution       order        is   an     aspect    of    a     criminal

defendant’s sentence.         United States v. Cohen, 459 F.3d 490,

496-97 (4th Cir. 2006).             Therefore, a defendant who knowingly

and explicitly agrees to a waiver of all rights to appeal his

sentence has generally waived the right to appeal restitution.

Id.     However,   federal    courts       have      no    “inherent      authority    to

order   restitution,     [but     instead]          must    rely    on    a     statutory

source.”    Id. at 498.       Because a restitution order in excess of

that statutorily granted authority “is no less illegal than a

sentence   of   imprisonment        that   exceeds         the   statutory       maximum,

appeals    challenging      the   legality          of    restitution      orders     are

similarly outside the scope of a defendant’s otherwise valid

appeal waiver.”     Id. (internal quotation marks omitted).

            Here, Shelley argues that the district court erred by

failing    to    identify     the     statute        under       which     it    ordered

restitution or establishing a record for “meaningful appellate

review on the issue of restitution.”                      (Appellant’s Br. at 18).

At its core, Shelley’s argument challenges the substance of the

restitution     order   rather      than   the      district       court’s      statutory

authority to order restitution. Such an argument falls within

                                           3
the scope of the appeal waiver.         We therefore dismiss the appeal

to the extent that it seeks review of the restitution order.

           We therefore affirm Shelley’s conviction.          We dismiss

the portion of the appeal challenging the restitution order.           We

dispense   with   oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      AFFIRMED IN PART;
                                                      DISMISSED IN PART




                                    4